NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0325117 to Canepa et al. (hereinafter “Canepa”).

Canepa discloses:
1. A computer-implemented method, comprising:
receiving a request to store data to a solid state drive (SSD) (paragraph 29 – write command through host interface);
updating a mapping table, the mapping table mapping physical data locations on the SSD to logical addresses (paragraph 34 – map converts between logical addresses used on external interfaces and physical addresses in NVM);

storing, based at least in part on a number of entries stored by the journal, the journal to a predetermined location (paragraph 38 – at least a portion of journal saved to NVM when journal reaches a determined size).

2. The computer-implemented method of claim 1, wherein the journal is co-located with data described by the journal (paragraphs 60-61).

3. The computer-implemented method of claim 1, wherein each entry to the journal corresponds to a fixed amount of SSD space (paragraph 88 – physical sizes are monotonic).

4. The computer-implemented method of claim 1, wherein each entry to the journal corresponds to a variable amount of disk space (paragraph 91 – journal entry uses from 56 to 62 bits), and further comprising detecting a journal storage event, the detecting a journal storage event including:
determining the journal includes a number of entries corresponding to a predetermined amount of disk space on the SSD (paragraph 38 – journal reaches a predetermined size).



9. The computer-implemented method of claim 1, further comprising:
writing the data to the SSD in a multi-level cell or a triple level cell mode (paragraph 25).

Claims 10-14 are a system for performing the identical method as recited in claims 1-5, and are rejected under the same rationale.

Claims 17 and 20 are a non-transitory computer-readable storage medium for performing the identical method as recited in claims 1 and 9, and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa in view of U.S. Patent Pub. No. 2012/0297258 to Flynn et al. (hereinafter “Flynn”).

Canepa discloses:
6. The computer-implemented method of claim 1, further comprising:
receiving a subsequent request (paragraph 20).

However, Canepa does not disclose expressly:
determining a physical location on the SSD, corresponding to the subsequent request, is defective; and
generating a subsequent entry to the journal including a bad block value.

Flynn teaches determining a physical location on the SSD corresponding to the subsequent write request is defective (paragraph 103); and


Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Canepa by determining defective locations and generating a bad block location journal, as taught by Flynn. A person of ordinary skill in the art would have been motivated to do so in order to avoid data errors, as discussed by Flynn (paragraph 5). Furthermore, since Canepa teaches use of spare areas of memory, the SSD controller must have a method by which to indicate when the spare areas are in use (paragraph 71).

Modified Canepa discloses:
7. The computer-implemented method of claim 1, further comprising:
detecting a replay event (paragraphs 21 and 116);
retrieving a plurality of journals from a plurality of predetermined locations (paragraphs 117-118);
rebuilding the mapping table based on the plurality of journals (paragraphs 117-118); and
generating a bad block map based at least on the plurality of journals (Flynn – paragraph 21).


storing a bad block map in memory, the bad block map including at least one physical location on the SSD that is defective (Flynn – paragraphs 14 and 87);
determining a journal entry includes a bad block value; (Flynn – paragraph 104) and
updating the bad block map based on the journal entry, including a physical location on the SSD corresponding to the journal entry (Flynn – paragraph 105).

Claims 15 and 16 are a system for performing the identical method as recited in claims 6 and 7, and are rejected under the same rationale.

Claims 18 and 19 are a non-transitory computer-readable storage medium for performing the identical method as recited in claims 7 and 8, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5, 6, 7, 8, 9, 10, 12, 13, respectively, of U.S. Patent No. 10,540,102 (hereinafter “’102”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-10, 12, and 13 of ‘102 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP GUYTON/Primary Examiner, Art Unit 2113